Citation Nr: 1456568	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a compensable rating for residuals of inactive pulmonary tuberculosis (PTB).  

2. Entitlement to service connection for osteoporosis, to include as secondary to PTB.

3. Entitlement to service connection for a lumbar spine disorder, characterized as a compression fracture to the L2 vertebra, to include as secondary to PTB (a back disability).

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter is on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Newark, New Jersey.  

This appeal was remanded by the Board in May 2011 and August 2012 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Board apologies for the delay in the adjudication of this case.


FINDINGS OF FACT

1.  While the Veteran experiences respiratory symptoms of emphysema and COPD, such symptoms have been previously determined to be unrelated to his service-connected PTB; Episodes of bronchiectasis have not been shown. 

2. The Veteran's osteoporosis and lumbar spine disability were not shown in service or for many years thereafter and are unrelated to service or to a service-connected disability.  

3.  The evidence does not indicate that the Veteran is unemployable due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of inactive pulmonary tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, DCs 6600-6604 (2014).

2.  The criteria for service connection for osteoporosis, to include as secondary to PTB, have not been met 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  The criteria for service connection for a lumbar spine disorder, characterized as a compression fracture to the L2 vertebra, to include as secondary to PTB, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for his PTB, which has been rated as noncompensable under 38 C.F.R. § 4.97, DC 6701 (2014).  Disability ratings for tuberculosis are assigned under different diagnostic codes based on whether the disease is active or not.  When active tuberculosis is present, a 100 percent disability rating is assigned under DC 6730.  If the tuberculosis is not active, the disability is rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis.  See 38 C.F.R. § 4.97, DCs 6730, 6600-6604 (2014).

It is evident from the evidence that the Veteran's PTB is not active and has not been for many years (the post-service medical records, as a whole, make this clear), and a compensable rating may be warranted based only on residuals. 

In order to warrant a compensable rating on this basis, the evidence must show:

* Bronchitis, emphysema, asthma or chronic obstructive pulmonary disease (COPD), characterized by a pulmonary functioning test (PFT) result of a Forced Expiratory Volume in 1 second (FEV-1) of 71- to 80-percent predicted, ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or DLCO (SB) 66- to 80-percent predicted (10 percent under DC 6600, 6602-6604); or

* Bronchiectasis, characterized by intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year (10 percent under DC 6601).


See 38 C.F.R. § 4.97 (2014). 

Based on the evidence of record, a compensable rating is not warranted.  First, while the Veteran has been diagnosed with COPD (although it has at other times been diagnosed as emphysema and bronchitis), the Board issued a decision in August 2012 where it determined that this disorder was not related to his service-connected PTB.  In making this decision, the Board relied upon opinions in October 2007 and June 2009 by VA physicians, who concluded that this disorder was instead related to the Veteran's significant smoking history.  Therefore, while was a PFT performed in May 2007 did indicate an FEV-1 and FEV-1/FVC to a compensable level, such symptoms cannot be applied to the claim on appeal.  Moreover, there is no evidence of bronchiectasis that requires the use of antibiotics.  As a consequence, there are no symptoms attributable to the Veteran's PTB that warrant a compensable rating.  The medical evidence on this point is particularly abundant, providing highly probative evidence against this claim. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTB is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, while the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his PTB according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTB has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Extensive development of this issue was undertaken, unfortunately leading to this conclusion.    

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a compensable rating for PTB is not warranted for any period on appeal.  As such, the appeal is denied.

Service Connection

The Veteran is seeking service connection for osteoporosis and a lumbar spine disorder, which he asserts is due to his PTB.  He has also argues that his active duty physicians improperly failed to treat his preexisting hypogonadism, which also led to his osteoporosis and lumbar spine disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a bone or spine disorder while in service or for many years thereafter.  

In fact, the first indication of either disorder was not clinically noted until 2001 at the earliest, which is approximately 31 years after he left active duty.  Indeed, the Veteran has not contended that either disorder was present during his active duty service.  Therefore, for service connection is not warranted based on any sort of specific injury in-service.

As the Veteran mentioned, however, he was evaluated for hypogonadism (or underdeveloped testicles) while on active duty, although there was no follow-up treatment.  While the Veteran asserts that the Navy was negligent in not providing treatment, these assertions are not supported by the medical evidence.  

Specifically, the evidence includes an opinion from October 2014, where a VA physician pointed out that the Veteran was diagnosed in-service with Klinefelter's syndrome (KS), a congenital disorder characterized by an extra X-chromosome in affected men, causing "irreversible destruction of testosterone-producing cells in the testicles starting in puberty which results in hypogonadism."  Given a diagnosis of KS, the VA examiner added that the Veteran's osteoporosis was at least as likely as not related to this genetic disorder, as "osteoporosis occurs at a much higher rate in men with KS than other men."  

However, even though the Veteran's KS was apparently first identified during active duty, this disorder may not serve as a service connected disability or as a basis for another disorder, as it is congenital, and does not fall within the scope of VA benefits regulations.  38 C.F.R. § 3.303(c).  The medical evidence cited above makes this point clear.  There is no indication in either the service or post-service medical evidence of record that this condition was somehow aggravated by service (given the fact that the back problem was not indicated until decades after service this point would appear to be factually self-evident).  Therefore, even though the evidence supports the assertion that the Veteran's osteoporosis is related to his KS, service-connection on a secondary basis is not established for this disorder.  

As for the Veteran's specific assertion that the Navy was effectively "negligent" in not providing him with testosterone treatments, the Board has taken this key point (and a major concern of the Veteran, which is understandable if this were correct) into consideration.  The VA examiner who reviewed the Veteran's claim in October 2014 discounted this assertion.  Specifically, while the Veteran was correct in that he did not receive testosterone treatment despite having been identified as having KS, this was not unreasonable, given that the Veteran looked physically male, and did not exhibit any "intersex" characteristics that may require such treatment.  

Moreover, the VA examiner pointed out that the lack of testosterone treatment at that time would not have been a factor in his later development of osteoporosis.  To the contrary: 

Testosterone therapy has a favorable effect on bone in patients with [KS] only when it is started before puberty.  Starting testosterone therapy in an adult with [KS] does not prevent the development of osteoporosis and does not treat it once it has developed.  Even if he had had testosterone therapy throughout his Navy career . . . it would have not made a difference in terms of the development of his osteoporosis.

Given the VA examiner's remarks, the Board concludes that the lack of testosterone therapy would not have had any impact on the Veteran's subsequent development of osteoporosis.  Therefore, service connection for osteoporosis is also not warranted based on any sort of negligent treatment in-service. 

Moreover, regarding the Veteran's lumbar spine disorder, the evidence is fairly clear that his compression fracture of the L2 vertebra occurred in a motor vehicle accident in July 2001, well after service (the post-service medical evidence and treatment provides particularly negative evidence against this claim).  Moreover, it is evident that the Veteran's osteoporosis made him more susceptible to fractures.  Nevertheless, since the Board has determined that there is no basis to grant service connection for osteoporosis, any separate disorder related to osteoporosis cannot be service-connected on a secondary basis.  Therefore, service-connection is not warranted for a lumbar spine disorder. 

Finally, while the Board has considered whether either the Veteran's osteoporosis or lumbar spine disorder is related to his PTB, the evidence does not support such a conclusion.  Specifically, the VA examiner in August 2014 specifically stated that PTB is an "infection of the lungs which has no direct or indirect influence on the health of the bones."  As there is no evidence of tuberculosis in the bones, his osteoporosis and lumbar spine disorders were "completely unrelated" to his PTB.  

In arriving at these conclusions, the Board has also considered the statements made by the Veteran relating his osteoporosis and lumbar spine disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the disorders on appeal.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's osteoporosis and lumbar spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In this case, the Veteran is service connected only for residuals of PTB with a noncompensable rating.  Therefore, since he does not have a single disability rating of 60 percent or more, or a combined disability rating of 70 percent or more, the requirements under 38 C.F.R. § 4.16(a) have not been met.

Moreover, the Board determines that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In this regard, the evidence indicates that he has a number of disorders that have kept him from working in his normal occupation as a parole officer, including his osteoporosis and residuals of his lumbar spine compression fracture.  

In fact, the Social Security Administration (SSA) determined in April 2005 that he qualified for disability benefits under their regulation, providing only evidence against this claim.

However, the Board stresses that entitlement to TDIU is evaluated based on the impact of only his service-connected disabilities.  As such, when he states to his lumbar spine fracture or psychiatric disorder has inhibited his ability to seek employment, these are not factors which VA may consider.  Moreover, not only has the Veteran not asserted that he is unemployable due to his service-connected PTB, the medical evidence does not indicate any current symptoms that are related to this disability.  Therefore, the Board determines that he is not unemployable due to his service-connected disabilities.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements regarding his employability.  Again, while the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify whether he is unemployable due to his service-connected disabilities.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  On the other hand, such competent evidence concerning the Veteran's employability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disability, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The RO has obtained the Veteran's VA treatment records as well as the psychiatric records from the local Vet Center.  The Veteran has also been provided with VA examinations and, upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

A compensable rating for residuals of inactive PTB is denied.  

Service connection for osteoporosis, to include as secondary to PTB, is denied.

Service connection for a lumbar spine disorder, characterized as a compression fracture to the L2 vertebra, to include as secondary to PTB, is denied.

TDIU is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


